Candler, Justice.
Under the agreed statement of facts, the trial judge properly found that the plaintiff company was not operating an agency for taxicab owners or operators other than itself, and for that reason did not come within the terms of the tax ordinance under which the execur tions were issued. A judgment declaring such executions null and -void and ordering them delivered up and canceled of record was, therefore, not erroneous.

Judgment affirmed.


All the Justices concur.

A. Leopold Alexander, for plaintiffs in error.
Bramen & Clark, contra.